Citation Nr: 0528139	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  94-29 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for right eye superior 
oblique muscle palsy with diplopia and defective vision, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to July 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Chicago, 
Illinois, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  

The Board initially remanded the veteran's claim in May 1996.  
It should be noted that when the veteran appealed his claim 
to the Board, the veteran appealed not only the evaluation 
assigned for the right eye disability, but he also asked for 
an earlier effective date for the assignment of service 
connection for the right eye disability.  The May 1996 Remand 
asked that additional medical development occur - this 
included the procurement of medical treatment records and the 
obtaining of an eye examination.  Both actions were requested 
so that the Board would have a complete, recent picture of 
the veteran's claimed disorder.

The information was returned to the Board.  However, upon 
further examination of the claims folder, the Board 
discovered that the veteran had not been informed of the then 
recently enacted Veterans Claims Assistance Act of 2000 
[VCAA}, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As such, 
the Board had to again remand both issues to the RO for 
additional development.

The record reflects that while the claim was remanded back to 
the RO, the RO did grant the veteran's request for an early 
effective date for the awarding of service connection for a 
right eye disability.  The effective date was changed from 
February 19, 1992, to February 8, 1989, the date that the 
veteran submitted his claim for service connection.  That 
action was issued by the RO in March 2004.  It is of note 
that the veteran was assigned a 10 percent disability 
evaluation for the time period extending from February 8, 
1989, to February 19, 1992, when the evaluation was increased 
to 30 percent.

The veteran was notified of the earlier effective date award.  
In July 2004, the RO received a letter from the veteran 
stating that he was satisfied with the assignment of the 
effective date of February 8, 1989.  As such, the Board 
considers that claim withdrawn and it is no longer before it.  
The veteran did, however, state that he was not satisfied 
with the bifurcated award, i.e., the 10 percent and then the 
30 percent.  He contended that the 30 percent rating should 
be assigned from February 8, 1989.  

The RO further processed the veteran's claim and in January 
2005, the RO agreed with the veteran and assigned a 30 
percent evaluation retroactively from February 8, 1989, to 
the present.  The claim, that involving whether a disability 
evaluation in excess of 30 percent should be assigned, has 
since been returned to the Board for appellate review and 
action.  

The Board notes that in its May 1996 Remand, it referred back 
to the RO the issue of entitlement to a total disability 
evaluation based on individual unemployability due to the 
veteran's service connected disabilities (TDIU).  The RO has 
acted upon that referral and in March 2004, denied the 
veteran's request for a TDIU and so notified him.  The 
veteran did not file a notice of disagreement with respect to 
that decision and that issue is not now before the Board.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's right eye disability is shown to be 
manifested, at its most severe, is shown to be manifested by 
corrected central vision of 20/70 in the right eye and 20/40 
in the left eye, with persistent diplopia throughout the 
entire field in every quadrant of gaze.  




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for right eye superior oblique muscle palsy with 
diplopia and defective vision have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.119, 
Diagnostic Codes 6080, 6090 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the veteran was initially informed of 
the VCAA through a letter that was sent to him in April 2001.  
The generation and issuance of that letter occurred as a 
result of a remand action of the Board.  This letter was 
issued after the initial AOJ decision.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of his, and the VA's respective duties, for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the US 
Court of Appeals for Veterans Claims (the Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the veteran being informed of the VCAA and its 
requirements.  The Court acknowledged in Pelegrini that where 
the § 5103(a) [of 38 U.S.CA. (West 2002 & Supp. 2005) notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board and the RO) 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and the Board's actions of May 1996 and 
April 2001.  Specifically, in those documents, the appellant 
has been told that he needed to submit evidence supporting 
his assertions that his service-connected right eye 
disability was underrated and should be evaluated higher.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA within 60 days of receipt 
of the latest VCAA letter of any additional records or 
evidence necessary for his claim.  The record reflects that 
since that letter was issued, the veteran has submitted 
numerous documents with respect to his claim.  Also, 
additional medical information has been obtained.  All of 
these records have been accepted and included in the claims 
folder for the Board's review.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations in order to determine the severity of 
his service-connected eye disorder.  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran took advantage of the opportunity to 
present testimony before an RO hearing officer.  During that 
hearing, the veteran asserted his contentions, specifically 
that his eye disability produced symptoms and manifestations 
that would entitle the veteran to a rating in excess of the 
evaluation then currently assigned.  Moreover, the veteran 
was given notice that the VA would help him obtain evidence 
but that it was up to the veteran to inform the VA of that 
evidence.  After the issuance of the latest VCAA letter, the 
veteran reiterated his previous contentions and asked that 
the Board issue a determination on his claim.  Therefore the 
VA can only assume that no additional information or evidence 
will be forthcoming from the veteran.  It seems clear that 
the VA has given the veteran every opportunity to express his 
opinion with respect to his right eye disability, the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone medical 
examinations so that the VA would have a complete picture of 
his condition.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  He has, by information 
letters, rating decisions, an SOC, and the SSOCs, been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would provide.  
He has been told what the VA would do to assist him with his 
claim and the VA has obtained all documents it has notice 
thereof that would assist in the adjudication of the 
veteran's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R., Part 4 (2005).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2005) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2005) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue now before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The veteran has come before the Board claiming that his right 
eye disability should be rated higher than the 30 percent 
disability evaluation that has been assigned.  The record 
reflects that the veteran underwent surgery to correct a 
sinus condition.  As a result of the surgery, the veteran 
developed diplopia and superior oblique muscle palsy of the 
right eye.  In 1989, the veteran submitted a claim asking 
that the diplopia of the right eye be service connected 
secondary to the sinus disability - a disability that had 
been previously service connected.  The RO reviewed the 
records and subsequently granted service connection for the 
right eye disability.  The veteran's left eye is not service-
connected for any type of disability, disorder, disease, or 
condition.  

On VA examination in August 1990, the veteran's visual fields 
were full, and extraocular muscles showed full range of 
motion.  Visual acuity in the right eye, corrected by pinhole 
was 20/70, and 20/40 corrected by pinhole in the left eye.  
The examiner found that the results of the diplopia fields 
were physiologically impossible.  In February 1992, the 
veteran was examined at the University of Illinois - Chicago 
(UIC), and visual acuity in the right eye was 20/50, and 
20/40 in the left eye.  By a rating decision dated in March 
1992, the RO recharacterized the veteran's right eye 
disability to include defective vision, and increased his 
rating for his service-connected right eye superior oblique 
muscle palsy with diplopia and defective vision to 10 percent 
disabling, effective from February 19, 1992, the date of the 
University of Illinois - Chicago examination
 
The veteran testified in December 1992 at a personal hearing 
in support of his claim.  He maintained that his visual 
acuity in the right eye was less than 5/200 since he had 
diplopia in all fields.  The veteran submitted a letter from 
a University of Illinois - Chicago, dated June 1992, that 
indicated that the veteran had intermittent exotropia with 
diplopia in the primary position.  
 
The veteran was examined by VA in February 1993, and visual 
acuity in the right eye was reported to be 20/40, corrected, 
and 20/30 in the left eye, corrected.  It was reported the 
veteran had a small angle right exotrope which by diplopia 
testing demonstrated comitancy, and that there was no 
evidence of bilateral monocular diplopia during testing 
currently, as in the past.  Extraocular muscles were reported 
to have full range of motion.  Decreased vision, greater on 
the right without organic etiology of vision less than 20/20 
unless decreased vision greater on the right secondary to 
amblyopia secondary to long-standing strabismus of the right 
eye, was found.
 
As a result of the Board's April 2001 Remand, the veteran 
underwent a VA Eye Examination in August 2001.  The veteran's 
uncorrected near vision acuity for the right eye was measured 
at 20/40; the uncorrected far vision acuity for the right eye 
was measured at 20/40.  The veteran's corrected near vision 
acuity for the right eye was measured at 20/25, and the 
corrected far vision acuity for the right eye was measured at 
20/25.  Using the Goldman's perimeter chart, the veteran was 
found to be suffering from diplopia in the following areas:  
central 20 degrees, down right lateral 21 to 40 degrees, down 
left lateral 21 to 40 degrees, up right lateral 21 to 40 
degrees, and up left lateral 21 to 40 degrees.  The examiner 
noted that the "symptoms of diplopia improved but still 
constant."

Another examination was partially performed at the VA Medical 
Center in March 2003.  The veteran's uncorrected near vision 
acuity for the right eye was measured at 20/40; the 
uncorrected far vision acuity for the right eye was measured 
at 20/50.  The veteran's corrected near vision acuity for the 
right eye was measured at 20/30, and the corrected far vision 
acuity for the right eye was measured at 20/25.  The degree 
of diplopia was not measured or reported on this examination 
report.  

Approximately three months later, in June 2003, the veteran 
was examined by a private ophthalmologist.  The veteran told 
the examiner that he had tried prisms in his glasses but 
that, per the veteran, the prisms did not help him.  The 
examiner further wrote:

	. . . patient's visual acuity 
without correction measures 20/30 in the 
right eye and 20/25 in the left eye.  
With best correction vision is improved 
to 20/20 in each eye. . . . Muscle 
balance shows an exotropia measuring 4 
prism diopters in all fields of gaze.  He 
also demonstrates a 2 prism diopter right 
hypertropia that is equal in primary, 
left, and right gazes.  This hypertropia 
does not change with right or left head 
tilt. . . 

	. . . In reviewing this patient's 
records, this deviation has been fairly 
constant over the last few years. . . 

The veteran's medical records are silent as to any complete 
eye examinations since June 2003.  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating, except in cases of keratoconus 
in which contact lenses are medically required.  38 C.F.R. § 
4.75 (2005).

Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1) (2005); see 
also 38 C.F.R. § 4.14 (2005) (manifestations not resulting 
from the service-connected disability may not be used in 
establishing the service-connected evaluation).  However, 
compensation is payable for the combination of service-
connected and nonservice-connected disabilities of blindness 
in one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice-
connected disability as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct.  38 
C.F.R. § 3.83(a) (2005).  A veteran's eye must have only 
light perception to be considered blind.  See 38 C.F.R. § 
3.350(a)(4) (2005).

The appellant's right eye vision disability includes diplopia 
or double vision.  Under Diagnostic Code 6090 for diplopia, 
ratings are based on the degree of diplopia and the 
equivalent visual acuity.  38 C.F.R. Part 4 (2005).  The 
ratings are applicable to only one eye.  A rating cannot be 
assigned for both diplopia and decreased visual acuity or 
field of vision in the same eye.  When diplopia is present 
and there is also ratable impairment of visual acuity or 
field of vision of both eyes, the ratings for diplopia will 
be applied to the poorer eye while the better eye is rated 
according to the best-corrected visual acuity or visual 
field. 

When the diplopia field extends beyond more than one quadrant 
or more than one range of degrees, the evaluation for 
diplopia will be based on the quadrant and degree range that 
provide the highest evaluation.  When diplopia exists in two 
individual and separate areas of the same eye, the equivalent 
visual acuity will be taken one step worse, but no worse than 
5/200.  If the diplopia is from 31 to 40 degrees, it is rated 
(a) equivalent to 20/40 visual acuity if it is up; (b) 
equivalent to 20/70 visual acuity if it is lateral; and (c) 
equivalent to 20/200 visual acuity if it is down.  If the 
diplopia is from 21 to 30 degrees, it is rated (a) equivalent 
to 20/70 visual acuity if it is up; (b) equivalent to 20/100 
visual acuity if it is lateral; and (c) equivalent to 15/200 
visual acuity if it is down.  If the diplopia is central at 
20 degrees, it is rated equivalent to visual acuity of 5/200.  
38 C.F.R. Part 4, Diagnostic Code 6090 (2005). 

A 30 percent evaluation is assigned where there is 20/40 
visual acuity in one eye with 10/200, or 5/200 visual acuity 
or light perception only in the other eye, where visual 
acuity is 20/50 in one eye with visual acuity of 20/200 or 
15/200 in the other eye, or where visual acuity is 20/70 in 
one eye with visual acuity of 20/70 or 20/100 in the other 
eye.  38 C.F.R. §4.84a, Table V (2005).  

The evidence also shows that the documented pathology of 
impairment of visual field loss cannot be satisfactorily 
disassociated from the veteran's service-connected diplopia.  
Consequently, the disorder can be rated under the regulations 
which pertain to such impairment.  

The Rating Schedule provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  The usual perimetric methods 
will be employed, using a standard perimeter and 3 millimeter 
white test object.  At least 16 meridians 22-1/2 degrees 
apart will be charted for each eye.  The charts will be made 
a part of the report of examination.  Not less than 2 
recordings, and when possible, 3 will be made.  The minimum 
limit for this function is established as a concentric 
central contraction of the visual field to 5 degrees.  This 
type of contraction of the visual field reduces the visual 
efficiency to zero.  Where available the examination for form 
field should be supplemented, when indicated, by the use of 
tangent screen or campimeter.  This last test is especially 
valuable in detection of scotoma.  38 C.F.R. § 4.76 (2005).

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
Id.  The degrees lost are then added together to determine 
total degrees lost.  This is subtracted from 500.  The 
difference represents the total remaining degrees of visual 
field.  The difference divided by eight represents the 
average contraction for rating purposes.  38 C.F.R. § 4.76a 
(2005).

Under Table III of § 4.76a, of 38 C.F.R. (2005), the normal 
visual field extent at the 8 principal meridians, in degrees, 
is:  Temporally: 85; down temporally:  85; down:  65; down 
nasally:  50; nasally:  60; up nasally:  55; up:  45; up 
temporally:  55.  The total is 500 degrees.

Unilateral concentric contraction of the visual fields to 45 
degrees, but not to 30 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/70.  
Unilateral concentric contraction of visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100.  
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200.  
Unilateral concentric contraction of the visual fields to 5 
degrees is rated as 30 percent disabling or as equivalent to 
visual acuity of 5/200.  38 C.F.R. Part 4, Diagnostic Code 
6080 (2005).  Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less. 38 C.F.R. Part 
4, Diagnostic Code 6080, Note (2) (2005).

A minimum 10 percent disability rating is assigned for 
unilateral, large or centrally located pathological scotoma.  
38 C.F.R. Part 4, Diagnostic Code 6081 (2005).  A note 
following this Diagnostic Code indicates that this disability 
is to be rated on the loss of central visual acuity or 
impairment of field vision and is not to be combined with any 
other rating for visual impairment.  Id.  

If, for discussion purposes, the Board uses the veteran's 
worst examination results, which are those from August 1990, 
where the veteran's corrected visual acuity of the right eye 
was 20/70 and of the left eye 20/40, the most profound level 
of visual acuity is not so severe as to warrant assignment of 
more than a 10 percent evaluation under the Schedule.  38 
C.F.R. Part 4, Diagnostic Code 6079 (2005).  The best 
distance vision obtainable after best correction by glasses 
will be the basis of rating.  38 C.F.R. § 4.75 (2005).  If 
the veteran's most recent examination results, taken from the 
June 2003 private exam report submitted by the veteran, are 
used (right and left eye visual acuity 20/20), only a 
noncompensable evaluation would be assigned.  See 38 C.F.R. 
Part 4, Diagnostic Code 6079 (2005).  Consequently, an 
evaluation solely on the basis of visual acuity is not for 
application.

The only examination report suitable for rating the veteran's 
diplopia and visual field loss is the August 2001 VA 
examination results.  38 C.F.R. § 4.77 (2005).  This 
examination contained a properly completed Goldman Perimeter 
Chart showing diplopia in multiple quadrants.

Diplopia was noted throughout the entire field of the left 
eye in all gazes.  This is the equivalent of 5/200 vision 
according VA regulations.  38 C.F.R. §§ 4.77, 4.84a, 
Diagnostic Code 6090 (2005).  Accordingly, overall the 
veteran's diplopia is rated as 5/200. 

The evaluation for diplopia will be based on the quadrant and 
degree range that provide the highest evaluation and given 
that diplopia exists in all areas of the right eye, the 
equivalent visual acuity will be taken one step worse, but no 
worse than 5/200.  Combining that with corrected visual 
acuity in the other eye, which was normal (20/40 or better) 
an evaluation of 30 percent is supported.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.21, 4.77, 4.84a, Table V, Diagnostic Codes 6074, 6090 
(2005).

Nevertheless, an evaluation in excess of 30 percent is not 
warranted given that the veteran's diplopia has been assigned 
the maximum visual acuity (5/200) and as a result of the 
veteran's corrected acuity.  Although the veteran has been 
noted, by his own physician and VA physicians as having 
binocular diagonal diplopia, the ratings under this code [38 
C.F.R. Part 4, Diagnostic Code 6090 (2005)] can only be 
applied to one eye.  When diplopia is present and there is 
also ratable impairment of visual acuity or field of vision 
of both eyes the above diplopia ratings will be applied to 
the poorer eye while the better eye is rated according to the 
best corrected visual acuity or visual field.  38 C.F.R. Part 
4, Diagnostic Code 6090 (2005).

The evaluation of the veteran's service-connected single eye 
disorder based upon visual field loss under 38 C.F.R. Part 4, 
Diagnostic Code 6080 (2005) affords no greater rating than 
the 30 percent evaluation currently assigned.  Hence, this 
criteria is not for application.  

The Board has considered whether the veteran's disability 
could be evaluated under any other diagnostic codes, but 
finds that a rating higher than 30 percent is not warranted 
under any diagnostic code.  Initially, the Board notes that 
service connection has not been granted for glaucoma and 
cataracts.  As the veteran clearly retains both eyes, the 
provisions of 38 C.F.R. Diagnostic Code 6066 (2005) are not 
for application.  Finally, a rating in excess of 30 percent 
is not available under Code 6029, for aphakia.  38 C.F.R. 
Part 4 (2005).  This code only provides for a 30 percent 
rating, and specifically prohibits combining the 30 percent 
rating with any other rating for impaired vision.

Therefore, based on the foregoing analysis, the Board 
concludes that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 30 percent for 
the veteran's service-connected eye disability, characterized 
as right eye superior oblique muscle palsy with diplopia and 
defective vision.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected right eye disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005) are not met.


ORDER

Entitlement to an increased evaluation for right eye superior 
oblique muscle palsy with diplopia and defective vision is 
denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


